Case 2:19-cv-00630-JLB-NPM Document 39 Filed 10/26/20 Page 1 of 1 PageID 451




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

K. SIMON CONSTRUCTION, INC.,
a/a/o Gordon J. Miller,

             Plaintiff,

v.                                             Case No.: 2:19-cv-00630-JLB-NPM

METROPOLITAN CASUALTY
INSURANCE COMPANY,

             Defendant.
                                        /

                                       ORDER

      In response to this Court’s sixty-day order of dismissal (Doc. 37), the parties

have filed a joint stipulation for order of dismissal with prejudice (Doc. 38) under

Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The stipulation is self-executing.

Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012). Plaintiff’s

claims against Defendant are DISMISSED WITH PREJUDICE.

      ORDERED in Fort Myers, Florida, on October 26, 2020.
